DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 16-18, 20-32, 34-37, 39-40, and 43 are examined in this office action of which claim 16 was amended in the reply dated 6/9/22.
Allowable Subject Matter
Claims 16-18, 20-32, 34-37, 39-40, and 43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 16 requires as part of a method of forming a thermal energy storage device, utilizing an additive manufacturing technique to form said thermal energy device that includes a first casing wall, a second casing wall, and a plurality of support structures located between the first and second casing wall where the plurality of support structures are configured as one or more tree-like patterns, wherein at least one of the tree-like patterns includes: a first portion that extends from the first casing wall to the second casing wall and has a first width; a second portion that extends from the first casing wall to the second casing wall and has a second width, wherein the first width is greater than the second width; a third portion that extends from the first casing wall to the second casing wall and has a third width, wherein the first width is greater than the third width and the second portion and the third portion branch from the first portion; a fourth portion that extends from the first casing wall to the second casing wall and has a fourth width, wherein the second width is greater than the fourth width; and a fifth portion that extends from the first casing wall to the second casing wall and has a fifth width, wherein the second width is greater than the fifth width and the fourth portion and the fifth portion branch from the second portion.
While US 2017/0064868 A1 of Rush teaches a method of making a 3D vapor chamber using additive manufacturing where there are support structures between walls where these support structures branch and have varying thicknesses (Rush, Fig. 10B – Fig. 10G and paragraph [0073]), Rush does not disclose where these branching portions are continuous between the first and second casing walls. Further, Rush does not teach or suggest where these branching portions have decreasing widths from the first portion to second and third portion then further decreasing thickness to the fourth and fifth portion. As these tree-like patterns for the support structures improve the melting of the phase change material and are beneficial for spreading heat from localized heat sources (Applicant’s specification, paragraph [0094]), this arrangement of support structures would not be obvious given that Rush only provides broad teachings concerning internal supports that are fabricated via the 3D printing process being in numerous designs, number, shapes and sizes (Rush, paragraph [0073]). It would not be obvious to reach the claimed tree-like patterns for the support structures from these broad teachings. 
Therefore claim 16 is distinct from the prior art. As claim 16 is distinct from the art, claims 17-18, 20-32, 34-37, 39-40, and 43 are distinct due at least to their dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733